           Case 4:20-cv-00701-LPR Document 4 Filed 08/07/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JADEN SKY KROPP,                                                                    PLAINTIFF
#3936-19

v.                               Case No. 4:20-cv-00701-LPR

ERIC HIGGINS, et al.                                                            DEFENDANTS

                                            ORDER

        The Court has received and reviewed Proposed Findings and Recommendations (Doc. 3)

from United States Magistrate Judge Jerome T. Kearney.     Mr. Kropp did not file an objection to

this Recommendation. After careful review of the Recommendation and the record, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as this Court’s

findings in all respects.

        Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice based on his failure to

comply with the Court’s June 3, 2020 Order (Doc. 2) and his failure to prosecute this lawsuit. The

Court certifies that an in forma pauperis appeal from an Order and Judgment dismissing this action

would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

        IT IS SO ORDERED this 7th day of August 2020.



                                             _________________________________
                                             LEE P. RUDOFSKY
                                             UNITED STATES DISTRICT JUDGE
